Citation Nr: 0413987	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, degenerative joint disease, and a neuromuscular 
disability involving the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had honorable active service from May 1943 to 
December 1945.

This appeal arises from a May 2001 rating decision (issued in 
June 2001) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, that denied 
entitlement to service connection for degenerative disc 
disease, degenerative joint disease, and a neuromuscular 
disability involving the lumbar spine.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

During the course of this appeal, the Board undertook 
development of the evidence.  Subsequently, the regulation 
authorizing the Board to develop evidence was invalidated.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   In October 2003, 
the Board remanded the case to the RO for a supplemental 
statement of the case (SSOC).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative of all further action required.


REMAND

The veteran is contending that his back problems were caused 
from riding in his jeep over rough terrain without cushioning 
other than a pad and stiff shock absorbers.  He had back 
problems during service but he did not receive treatment.  He 
states that from June 1946 to 1970 he was treated by private 
chiropractors and a doctor for his back but these individuals 
are deceased and the records are unavailable.  A review of 
the veteran's military administrative record shows that he 
was a light truck driver.  

In February 2001, a private chiropractor reported that he had 
been giving the veteran low back treatments for 36 years and 
opined that the veteran's degenerative disc disease, 
degenerative joint disease, and their sequelae were caused by 
trauma during active military service.  Thus, clarification 
of this medical controversy is necessary.  VA's duty to 
assist now includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2002).  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should request the VA 
outpatient treatment reports from 
Tuscaloosa VA Medical Center dated since 
July 1999.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disorder of the back.  
The claims file must be made available to 
the examiner prior to the examination.  
All tests deemed necessary should be 
conducted.  The examiner is requested to 
obtain a detailed clinical history and 
should be informed that the veteran did 
drive a jeep during WW II.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any back disorder 
diagnosed is related to the veteran 
driving his jeep during service?  The RO 
should direct the examiner's attention to 
the February 2001 opinion from the 
veteran's chiropractor.  A complete 
rationale for any opinion expressed 
should be included in the report.  

4.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If any 
benefit sought is denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


